People v Williams (2018 NY Slip Op 07190)





People v Williams


2018 NY Slip Op 07190


Decided on October 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2018

Friedman, J.P., Kapnick, Webber, Oing, Moulton, JJ.


7472 54/14 4281/13

[*1]The People of the State of New York, Respondent,
vNicole Williams, also known as Imani Evans, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Anita Aboagye-Agyeman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Noreen M. Stackhouse of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered September 15, 2014, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing her to five years' probation, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Danielson, 9 NY3d 342 [2007]). The jury reasonably credited the testimony of the prosecution witnesses and discredited that of defendant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2018
CLERK